Citation Nr: 0721798	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  02-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including pigmented nevi, claimed as due to undiagnosed 
illness.

2.  Entitlement to service connection for respiratory 
problems also claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
January 1988 to June 1988 and on active duty (AD) from 
January 1989 to June 1993.  He also had periods of inactive 
duty training (INACDUTRA) during 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2002 decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for skin and 
respiratory disorders -- including as due to undiagnosed 
illnesses.  The RO also denied the veteran's claims for 
service connection for fatigue, chronic headaches, 
muscle/joint pain, sleep disturbances, neuropsychological 
signs, and gastrointestinal symptoms.  All of these 
conditions were also claimed as due to undiagnosed illnesses.  
The RO determined, as well, that new and material evidence 
had not been received to reopen a previously denied claim of 
service connection for a back disorder.

This case was previously before the Board in August 2003, 
June 2005, and most recently in February 2006.  In August 
2003, all of the veteran's claims were remanded to the RO for 
further development and consideration in compliance with the 
Veterans Claims Assistance Act (VCAA).  And in June 2005, the 
Board adjudicated his claims, except those remaining at 
issue, which instead were again remanded to the RO for still 
further development and consideration.  In February 2006, the 
claims were again remanded to ensure compliance with prior 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998).  That development has been completed to the extent 
possible and the case returned to the Board.

In his April 2002 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a visiting Veterans Law 
Judge (VLJ) of the Board.  This type of hearing is often 
called a travel Board hearing.  He subsequently agreed to a 
videoconference hearing instead, however, which also is 
conducted by a VLJ of the Board.  The videoconference hearing 
was scheduled for January 15, 2003, but the veteran failed to 
appear for it.  Therefore, the Board deems his request for a 
hearing withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) 
(2006).


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations in support of Operation Desert Storm/Desert Shield 
during the Persian Gulf War.

2.  There is no competent medical evidence, however, linking 
the veteran's skin disorder and related complaints to his 
military service.

3.  There also is no competent medical evidence linking the 
veteran's complaints of respiratory problems to his military 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have a skin disorder due to an 
undiagnosed illness incurred or aggravated in service.  38 
U.S.C.A. §§ 101, 106, 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

2.  The veteran also does not have a respiratory disorder due 
to an undiagnosed illness incurred or aggravated in service.  
38 U.S.C.A. §§ 101, 106, 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U. S. Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Here, 
the veteran was provided a July 2001 letter regarding his 
claims for service connection.  That letter, however, did not 
specifically inform him of all the elements addressed in 
Quartuccio and Pelegrini II.  The letter only aggregately 
addressed the requirements for a Persian Gulf War/undiagnosed 
illness claim, without specifically identifying each claim on 
appeal.

The Court has held that a first element notice error has the 
natural effect of producing prejudice.  Overton v. Nicholson, 
20 Vet. App. 427, 436 (2006).  But see, too, Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) (going even 
further and indicating that any errors in a VCAA notice for 
any of the elements of that notice are presumed to be 
prejudicial unless rebutted by VA).



In Sanders, the Federal Circuit Court held that, in order to 
show that a VA notice error did not affect the essential 
fairness of the adjudication, "VA must persuade 
the reviewing court that the purpose of the notice was not 
frustrated, e.g., by demonstrating:  (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law."

Here, as a means of rectifying the problems with the July 
2001 letter, the Board remanded this case in August 2003 and 
- in response, the RO sent the veteran another VCAA letter 
in February 2004.  And that additional letter correctly 
apprised him of the requirements of this Act, including in 
terms of advising him of the laws and regulations governing 
his claims on appeal, the evidence that he needed to submit, 
and the evidence that VA would attempt to obtain for him.  
That additional letter also specifically informed him of the 
need to submit any evidence in his possession ("you may 
have").  In addition, another VCAA notice letter was sent in 
February 2006, specific to both remaining issues on appeal, 
and the RO went back and readjudicated the claims in the 
August 2006 supplemental statement of the case (SSOC) based 
on the additional evidence that had been received since the 
initial decision in question, statement of the case (SOC), 
and any prior supplemental SOC.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (indicating that, even in 
situations where content-complying VCAA notice was not sent 
until after the initial adjudication of the claim, the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure the timing defect).  All of this, 
especially when considered collectively, demonstrates that 
any notice error will not affect the essential fairness of 
the adjudication of the veteran's claims.  See Sanders, 
supra.

Moreover, the evidence associated with the veteran's claims 
file for consideration in his appeal includes his service 
medical records (SMRs), private treatment and examination 
reports, VA treatment records, VA compensation examinations, 
including to assess the etiology of his skin and respiratory 
disorders in terms of whether they are due to undiagnosed 
illnesses - the dispositive issues.  And as also mentioned, 
a videoconference hearing was scheduled for January 15, 2003, 
but the veteran failed to appear for it.  So his request for 
a hearing is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 
20.704(d) (2006); see also Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (The duty to assist is not a "one-way 
street."  If a claimant wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.).  With respect to the veteran's skin claim, a June 
2000 statement by his representative indicates an etiological 
opinion was required by the Board's February 2006 remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).  However, 
because the examiner found no pertinent abnormality, 
compliance with the remand directives would not require a 
medical opinion.  The veteran has not identified any 
additional evidence that needs to be obtained.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board 
finds that the duty to assist has been met.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.



The Court also indicated in Dingess, however, that where the 
grant of service connection and the assignment of the initial 
disability rating and effective date occurred prior to the 
enactment of the VCAA, the intended purpose of § 5103(a) has 
been satisfied inasmuch as the claim has been more than 
substantiated - it has been proven, thereby eliminating the 
need for any additional notice concerning the downstream 
disability rating and effective date elements.

But in a more recent precedent case, Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007), the Court limited its 
holding in Dingess by clarifying that where, as here, service 
connection has not been granted as of the date of the VCAA's 
enactment, the veteran is entitled to pre-decisional notice 
concerning all elements of his claim - including the 
downstream disability rating and effective date elements.  
And if this did not occur, there is a question of 
whether this is prejudicial error.  See Sanders, supra; see, 
too, Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007) (where the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial and that, once an error is 
identified, the burden shifts to VA to show the error was 
harmless).

The record reflects that the veteran has been provided notice 
of the type of evidence or information needed to establish 
service connection for a skin disorder and a respiratory 
problem - including on the basis of undiagnosed illness.  
The requirements of Dingess were discussed in the August 2006 
SSOC -- concurrent with the final RO adjudication of his 
claims, albeit not prior to as required by Dingess.  
Nevertheless, since the Board is denying both of his claims, 
any notice defect as to those additional downstream elements 
of his claims are moot.  Therefore, he is not prejudiced by 
the Board's consideration of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (requiring that the Board 
explain why it is not prejudicial to the veteran to consider 
evidence in the first instance, that is, without the RO 
having initially considered it).




Law and Analysis

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or for injury incurred in or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(22), (23), 
(24), 106 (West 2002).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2006).

Service connection also may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2011.

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a).  Signs or symptoms which 
may be manifestations of an undiagnosed illness include, but 
are not limited to: fatigue, signs or symptoms involving the 
skin, headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

In a report of medical history prior to the veteran's 
enlistment in May 1987, the veteran reported shortness of 
breath.  To this, the examiner added that the veteran was a 
smoker.  Smoking is also noted throughout the veteran's 
records service medical records and through the veteran's 
most recent March 2006 VA examination.

Service outpatient records from June 1988 to March 1991 
address numerous maladies, including upper respiratory 
infections.  With the exception of a January 1991 note that 
mentions slight wheezing related to bronchitis, these records 
indicate the veteran's chest was clear throughout his 
military service.

Service medical records from August 1989 note an acute rash 
in the groin area, a diagnosis of tinea cruris was rendered.  
A February 1990 note states that the veteran had a lesion on 
his penis, described as a red dot that developed into a 
lesion.  A dermatology consultation was ordered.  Follow up 
notes indicate that this was possibly the early stages of a 
scabies infection, and the veteran was prescribed topical 
treatment for this.  In records from later that month the 
rash was described as persistent, and spreading.  Finally, a 
confirmed diagnosis of scabies was issued in March 1990.  
Later, in October 1990, the veteran was diagnosed with a heat 
rash, after complaining of a itching in his groin area.

Following service, VA outpatient treatment records from 
October 1994 show the veteran complained of venereal warts.  
He reported to have a girlfriend with a history of the same 
condition.  These warts were observed on the shaft of the 
veteran's penis, and he was referred to surgery.

Records from November 1994 indicate that the veteran reported 
to a VA pulmonary clinic complaining of losing his breath at 
night.  The veteran reported that he worked in oil fields in 
Kuwait during service.  He reported that snoring was a new 
condition, since returning home from service.  He was noted 
to have a chronic cough.  Upon physical examination, his 
lungs were clear to auscultation.  X-rays showed no acute 
disease process.  Following pulmonary testing, the veteran 
was found to have no acute disease process.  Prominent 
pulmonary vasculature was noted in the right lower lung zone.  
Despite the veteran's complaints, sleep apnea was found to be 
not likely given the clinical evidence shown.

VA outpatient records from April 1996 note that the veteran 
smoked, experienced a general malaise with a non-productive 
cough, and that muscles in his chest were sore from coughing.  
He was diagnosed with an upper respiratory infection.  Other 
VA outpatient records from March 1997 indicate the veteran's 
chest was clear.  

In June 2000, the veteran reported for VA treatment relating 
to his Persian Gulf War related claims.  He reported a 
history of warts, dating to 1993 or 1994, on the skin of his 
genital area on the base of his penis.  Upon physical 
examination, three wart-like lesions were observed about the 
base of his penis.  He also was found to have 4 to 5 skin 
lesions on his left leg, thigh and back.  The largest of 
these was on the veteran's left leg, and about 3 to 4 
millimeters in size, slightly raised and firm.  While no 
inflammation was observed the lesion was characterized as 
somewhat darker than his skin.  These were described as being 
of unclear etiology.

In October 2001, the veteran was accorded a VA general 
medical examination.  His claims file was reviewed and 
pertinent past service and medical history was discussed.  
The veteran complained of a predisposition to catching colds.  
The veteran complained of a cough and was noted to smoke 1/2 
pack of cigarettes per day.  However, he said that he could 
walk up and down mountains and play basketball.  His lungs 
were clear upon physical examination.  His skin was found to 
have flat brown lesions.  In particular, a lesion on the 
veteran's left ankle measured 1.5 by 1.5 centimeters, one on 
his left arm measured 1 by 1 centimeters, and five or six on 
the veteran's back were described as being less than 1 by 1 
centimeter across.  He was found to have pigmented nevi.  
Chest x-rays from August 2001 were described as showing 
probable ecstatic vasculature.  The examiner noted that the 
veteran was referred for a computed tomography (CAT) scan of 
his chest and that he was twice referred for pulmonary 
function tests.  He failed to report to any of these.

In March 2006, the veteran was accorded a VA examination to 
address his skin.  His entire claims file was reviewed.  He 
said that thought he got venereal warts in Korea in 1993.  He 
reported scars where the lesion healed.  He also referred to 
the pigmented lesions on his legs and trunk, and said they 
"Itch like hell."

Upon physical examination, no evidence of excoriation was 
found.  His lesions were otherwise generally described as 
asymptomatic.  The course of these lesions was characterized 
as stable and no current treatments were noted.  The veteran 
was found to have pigmented nevi and one benign 
dermatofibroma on his right thigh.  The veteran reported no 
history of hospitalization, surgery, trauma, or neoplasm.  No 
other pertinent skin abnormalities were found regarding these 
lesions.

With respect to the veteran's groin, physical examination 
revealed discolored lesions, increasing in pigmentation.  
They were characterized as localized on the base of the 
veteran's penis.  There were two .5 by .25 centimeter lesions 
that were flat and asymptomatic.  The examiner explained that 
they appeared to be pigmented nevi, while the veteran 
maintained they were scars from healed warts.

With respect to all of these lesions, the examiner found 
there to be no undiagnosed illness.  These lesions were found 
to have no significant effects on daily living and were 
characterized as common, potentially having developed at any 
time.  The examiner stated that he could not be sure when 
these occurred, without resorting to speculation.  He said 
that they were not significant.

Also in March 2006, the veteran was accorded a VA examination 
for his respiratory complaints.  His entire claims file was 
reviewed and pertinent past service and medical history was 
discussed.  The veteran complained of shortness of breath, 
sometimes causing him to wake up at night.  He also related 
anxiety to this condition.  The examiner found no diagnosis 
of any respiratory disorder in the veteran's file.  The 
examiner noted that the veteran smoked 1/2 to 1 pack of 
cigarettes per day.  The veteran stated that he was exposed 
to smoke from oil wells during Operation Desert Shield.

Upon physical examination, the veteran was found to have no 
history of surgery or hospitalization, trauma, neoplasm, 
thromboembolism.  He did not presently complain of a cough, 
but he did have dizziness, fatigue, night sweats, nocturnal 
dypsnea, shortness of breath on moderate exertion, chest 
pain, and peripheral swelling.  Again, the veteran indicated 
spells of hyperventilation and anxiety, which he associated 
with his shortness of breath symptoms.  The veteran denied 
current treatments.

Upon physical examination, the veteran was found to have no 
neoplasms of the respiratory system.  He had no venous 
congestions, and no respiratory findings.  He was noted to 
have significant post service weight gain and obesity in the 
abdominal area.  Chest x-ray images showed no acute pulmonary 
infiltrate or pleural effusion.  After conducting pulmonary 
function studies, the examiner found moderate restrictive 
defect, moderately reduced lung volumes, a moderate diffusion 
capacity of carbon dioxide reduction, and no post 
bronchodilator response.  The veteran told the examiner that 
he did not wish to have a sleep study done.  No evidence of 
pulmonary hypertension was found, nor was cor pulmonale or 
right ventricular hypertrophy indicated.

In summary, the examiner found that the veteran has no 
specific diagnosis.  He indicated that the pulmonary function 
results were explained by the veteran's abdominal obesity and 
smoking.  He stated that there were no current findings of 
obstructive disease such as chronic obstructive pulmonary 
disease.  He also noted that the veterans' shortness of 
breath has no general and occupational affects, by might 
mildly affect the veteran's ability to exercise and recreate.  
Further addressing the issue of etiology, the examiner noted 
that a current literature search did not show articles 
linking respiratory disease to smoke and oil fires.  He did 
say, however, that abdominal obesity and smoking could affect 
pulmonary function tests.

In an addendum to this report, dated July 2006, the veteran's 
examiner explained that shortness of breath is a symptom and 
not a diagnosis.  He did not give a nexus opinion because he 
did not make a diagnosis.  He again reiterated, however, that 
obesity and smoking could cause shortness of breath.  He 
still found no clear diagnosis of a specific respiratory 
condition and, therefore, no diagnosis of an undiagnosed 
illness.

So, basically, while the veteran maintains that his skin and 
respiratory conditions stem from his military service in the 
Persian Gulf, the preponderance of evidence indicates 
otherwise.

Here, the VA examinations accorded the veteran in March 2006 
are the most probative evidence regarding the nature and 
etiology of the veteran's claimed conditions, and they are 
against the veteran's claim.  The examiner who provided these 
examinations considered the fact that the veteran does have 
skin lesions and shortness of breath.  However, he found that 
these were not diagnosable illnesses and they were not part 
of a constellation of symptoms indicative of an undiagnosed 
illness.  He found the skin nevi and dermatofibroma to be 
essentially normal skin conditions.  With respect to the 
veteran's shortness of breath, he found that it was a symptom 
and not a diagnosis.  Essentially, the specific conditions 
described by the veteran have not been shown to be an 
undiagnosed illness.

Despite the determination that the veteran has no diagnosed 
or undiagnosed illness, the examiner reviewed the claims 
file, conducted medical research and found the veteran's 
smoking and weight to be causative of this symptom.  In this 
regard, the Board notes that the use of tobacco products 
cannot serve as the basis for a claim of service connection 
if that claim was filed after June 9, 1998.  See 38 C.F.R. 
§ 3.300.

Taken as a whole, there is simply no evidence that the 
veteran has any current illness, diagnosed, undiagnosed, or 
otherwise.  In the absence of proof of a current disability, 
there can be no valid claim.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Watson v. Brown, 4 Vet. App. 
309, 314 (1993); see, too, 38 C.F.R. § 3.317(a)(1).

So, while service connection cannot be established without a 
current diagnosed condition or presumptively by an 
undiagnosed illness that meets the requirements of 38 C.F.R. 
§ 3.317, the Board has also considered the other potential 
elements of a successful claim of service connection.

While service medical records do show the veteran suffered 
from a rash of the genital area associated with scabies and 
several upper respiratory infections, there were no findings 
related to pigmented nevi, dermatofibromas, or diagnosed 
respiratory conditions.  Despite the veteran's smoking 
history, the veteran's lungs were generally found to be clear 
in service outpatient treatment records.

While the veteran had treatment for scabies during service, 
the first diagnosis of venereal warts in the area of the 
penis is from VA outpatient records dated in October 1994, 
over one year following the veteran's discharge from service.  
At that time the veteran indicated that his girlfriend had a 
history of the same condition.  So, this condition did not 
have its onset during service.  Furthermore, there is no 
medical evidence that these warts are related to the 
pigmented nevi addressed in subsequent VA records.

Since the record demonstrates that a skin disorder or 
respiratory problems did not have their inception in service 
or are not otherwise related to service, to include through 
the presumptive provision of 38 C.F.R. § 3.317, there is no 
basis for a grant of service connection for these conditions.

The February 2004 VCAA letter advised the veteran of his 
right to submit evidence from private medical sources in 
support of his assertion that he has a skin disorder and 
respiratory problems due to undiagnosed illnesses as a result 
of his service in the Persian Gulf.  But he has provided no 
medical evidence that he now has chronic undiagnosed 
illnesses attributable to his Persian Gulf service, 
manifested by a skin disorder or respiratory problems.  So 
his unsubstantiated assertions are the only evidence linking 
the various symptoms or manifestations, claimed as due to an 
undiagnosed illness, to any incidents or events of military 
service.  And his unsubstantiated allegations amount to 
opinions about matters of medical causation.  There is no 
indication from the record, though, that he has any medical 
training or expertise.  So as a layman, he is not competent 
to offer a medical opinion regarding the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

For these reasons and bases, the claims for service 
connection for a skin disorder or respiratory problems, 
claimed as due to an undiagnosed illness,  must be denied 
because the preponderance of the evidence is unfavorable - 
in turn meaning there is no reasonable doubt to resolve in 
the veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. at 519 (1996).




ORDER

Service connection for a skin disorder, including pigmented 
nevi, claimed as due to undiagnosed illness is denied.

Service connection for respiratory problems, also claimed as 
due to undiagnosed illness, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


